                                                                 .   --'-' • ~ U I   .L.   I   ,   ~- -




                             UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF OHIO
                                   WESTERN DIVISION

GARRETT DAY LLC, et al.,                              )
                                                      )
               Plaintiffs,                            )
                                                      )    Case No. 3: 15-cv-00036-WHR
       V.                                             )
                                                      )
INTERNATIONAL PAPER COMPANY, et al.,                  )    Judge Walter H. Rice
                                                      )
               Defendants.                            )


                                     ,- --        _ ORDER

       This matter came before the Court on Defendant International Paper Company' s

Unopposed Motion for Extension and to Exceed Page Limitations ("Motion"). For good cause

shown, Defendant's Motion is GRANTED.

       It is therefore ORDERED that Defendant International Paper Company will have through

Friday, May 14, 2021 to respond to Plaintiffs Garrett Day LLC and Ohio Development Services

Agency's (" Plaintiffs"') motion for summary judgment, and that Plaintiffs shall have through

Friday, June 4, 2021 to file a reply in response. Fu1thermore, the Parties are hereby given leave

to exceed the twenty-page limitation for these filings.

       IT IS SO ORDERED.


                                              UNITED STATES DISTRICT JUDGE
